UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ea a a a a a ee ee ee a x
DINGO QUITUISACA TAPIA, individually and
on behalf of others similarly situated, DEFENDANT'S FIRST SET
OF INTERROGATORIES
Plaintiff,
Civil Action No.
~against- 1:21-cv-01358

NATIONS ROOF EAST, LLC (D/B/A NATIONS
ROOF EAST LLC), NATIONS ROOF OF NEW YORK,
LLC (D/B/A NATIONS ROOF EAST LLC),
PATRICIA DONOHUE, MICHAEL JOHANNES, SAL
DOE, JOSE DOE, ANDY DOE, MATA DOE, and
DAVID DOE,

Defendants.

PLEASE TAKE NOTICE, that pursuant to Rule 33 of the Federal
Rules of Civil Procedure and local civil Rule 33.3, defendants
hereby require plaintiff serve upon Pillinger Miller Tarallo LLP,
attorneys for defendants, answers, under oath, to the following
interrogatories within thirty days:

DEFINITIONS
1. The term “Plaintiff,” “you” or “your” refers to DINGO

QUITUISACA TAPIA and shall be deemed to include any of his

agents, representatives, “others similarly situated” and
attorneys.
2. The term “Defendants” refers to NATIONS ROOF EAST, LLC (D/B/A

NATIONS ROOF EAST LLC), NATIONS ROOF OF NEW YORK, LLC (D/B/A
NATIONS ROOF EAST LLC), PATRICIA DONOHUE, MICHAEL JOHANNES,
SAL DOE, JOSE DOE, ANDY DOE, MATA DOE, and DAVID DOE, che

defendants named in the caption of the Complaint in this
action, and shall be deemed to include the following: any
predecessor or successor entities; any current or former
agents, representatives, or employees of defendants; any
parent, subsidiary or affiliated corporations or other
entities of defendants or of said predecessors or successors;
and any current or former agents, representatives, or
employees of such parent, subsidiary or affiliated
corporations or other entities.

“Person” or “individual” means any person, professional,
employee, administrator, corporation, association, firm,
partnership, or other business or legal entity, including
Plaintiff. For each “person” or “individual” identified,
provide the knowledge or information that “person” or
“individual” has relative to the subject matter of the
interrogatory.

The term “document” shall include any and all written or
graphic matter, however xeproduced, of any kind or
description, whether sent, received, or neither, including
originals, copies, drafts, and copies or reproductions of the
items herein that differ in any respect from the original,
such as copies containing marginal notations or other
variations, both sides thereof, including but not limited to
papers, books, letters, photographs, objects, tangible things,
correspondence, telegrams, cables, telex messages, text

messages, social media posts, chat room communications, e-mail
messages, memoranda, notes, notations, work papers,
transcripts, minutes, reports, drawings, blueprints and tape
recordings of any size, and recordings (audio or video) of
telephone or other conversations, or of interviews,
conferences, or other meetings, affidavits, statements,
summaries, opinions, reports, studies, analyses, evaluations,
contracts, agreements, journals, statistical reporters, desk
calendars, appointment books, diaries, lists, tabulations,
summaries, sound recordings, computer print outs, data
processing input and output, microfilms and all other records
kept by eiectronic, photographic, material or mechanical
means, and things similar to any of the foregoing, however
denominated, including investigative reports, test results,
videotapes, computer readable media, machine sensible,
electronic and/or photographs. If it is not possible to
produce an electronic document in electronic, native format,
indicate the reasons it cannot be produced in this format, and
state in which formats it can be produced and in which format
you are producing it.

“Identify” when used with reference to a natural person, means
to state: (1) the individual’s full name and present address,
or if the present address is not known, the individuals’ last
known address; (11) the full name and address of each of the
individuals’ employers, each corporation of which the

individual is an officer or director, and each business in
which he or she is a principal; (iii) the individuals’ present
(or, if the present is not known, the last known) position,
and the individuals’ position at the time of the act to which
the interrogatory answer relates; and (iv) such other
information sufficient to enable defendants to identify the
person,

“Identify” when used with reference to any entity other than
a natural person means: (i) state the full name of the entity,
the type of entity (e.g., corporation, partnership, etc.), the
address of its principal place of business, its principal
business activity, and if it is a corporation, the
jurisdiction under the laws of which it has been organized,
and the date of such organization; (ii) identify each of the
entity's officers, directors, shareholders, or other
principals; and (iii) state whatever other information exists
which concerns the existence of the entity.

“Identify” when used with reference to a document or
communication means to state: (i) its nature (e.g., letter,
telegram, memorandum, chart, reports, study), dates, author,
date and place of preparation, and the name and address of
each addressee, if any; (ii) the identity of each signer to
the document or communication; (iii) the title or heading of
the document or communication; (iv) its substance; ({(v) its
present (or, if the present is not known, the last known)

location and custodian; (vi) the identity of each person to
whom a copy was sent, each date of its receipt, and each date
of its transmittal or other disposition by or on behalf of (a)
the Plaintiff and (b) any other person (naming such other
person), who at any time either received or transmitted or
otherwise disposed of such document or communication and each
copy thereof; and (vii) the circumstances of each such receipt
and each transmittal or other disposition, including
identification of the person from whom received and the person
to whom transmitted. Plaintiff may, in lieu of identifying any
document, attach a true copy of such document or communication
as an exhibit to its answer to these inquiries, along with an
explicit reference to the inquiry to which each such attached
document or communication relates.

“Identify” when used with reference to any oral transaction or
communication, means: (i) state its nature (e€.g., telephone
call, conversation in person, etc.); (ii) state the date and
place thereof; (iii) identify each person participating
therein, or present during, or witness to any part thereof;
and (iv) identify each document in which such transaction or
communication was recorded, described or referred to.
“Identify” when used with reference to a statement or
representation means: (i) state the date and place it was
made; (ii) state whether the statement or representation was
oral or written; (iii) if the statement or representation was

oral, identify the oral communication in which it was made;
10.

li.

and (iv) if the statement or representation was in writing,
identify the document in which it was made, indicating the
page and line on which the statement or representation was
made and the opening and closing words of the statement or
representation.

“Identify” when used in any context other than those set forth
above means describe the act, word, situation, event, etc.
(and/or conduct, course of action of any nature whatsoever,
including, without limitation, any failure to act, to engage
in any conduct, or to pursue any course of action), to be
identified as fully as possible, and identify each document or
communication in which such act, word, situation, event,
conduct or course of action, etc., was recorded, described and
referred to.

Whenever in these interrogatories there is a request to
specify, identify, or name a natural person or individual, you
shall provide that person’s: (i) full name; (ii) present
residential address (street name and number, city, state, and
zip code); and {iii) telephone number. If the present address
or telephone numbers are unknown, so state and set forth the
last known information of that person: (i) present place of
employment; (ii) position held; (iii) business address (street
name and number, city, state, and zip code); and (iv)
telephone number. If any such information is unknown, so

state and set forth the last known information and the past
12.

13.

14.

and present relationship or connection of such person with the
plaintiff or the defendants, if any.

When an interrogatory requests you to identify, to state the
identity of, or to describe a document, you shall provide: (i)
a copy of said document; (ii) the date the document was
prepared; (iii) the date the document bears; (iv) the identity
of the author of the document; {v) a description of the
document in sufficient detail to enable it to be specifically
identified; (vi) the identity of all recipients of the
document; and (vii) the number of pages in the document.

The terms “concerning” or “regarding” means relating to,
referring to, evidencing, or constituting and vice versa. The
terms “all” and “each” shall be construed as all and each.
The connectives Yand” and “or” shall be construed either
disjunctively or conjunctively as necessary to bring within
the scope of the document demand all responses that might
otherwise be construed to be outside of its scope. The use of
the singular form of any word includes the plural and vice
versa.

The term “communication” is used herein in the broadest sense
and includes, but is not limited to, every manner or means of
disclosure, transfer, or exchange of information, any and all
conversations, meetings, discussions and other occasion for
verbal exchange, whether in person or by telephone, as well as

all correspondence, letters, memoranda, telefaxes, telegrams,
15.

16.

17.

cables, electronic, digital, and other writings or documents.
If a document for which identification is sought has been lost
or destroyed, state in addition to the information required
pursuant to this identification of that document whether such
document was lost or destroyed. Tf lost, state the
circumstances under which such document was lost; and if
destroyed, identify each person responsible for or
participating in such document’s destruction. In each
instance, describe in detail the type of document, date,
author and recipients of the document, and an accurate
statement of the content thereof.

When an interrogatory requests you to describe something or to
state the basis of a claim or assertion, you shall provide a
reasonably detailed narrative statement setting forth the
facts and information presently available to you on the matter
in question, including, when applicable, all the relevant
dates, times, and places, the identity of all parties to the
transaction, event, conversation or occurrence, the identity
of the person or persons who participated or were involved
therein, the substance thereof, and the principals for whom
such person or persons purported to act. When reference is
made to a date, time, figure, amount, or geographic area, the
answer, when necessary, may reflect that it contains a
reasonable approximation.

With respect to any definitions set forth above, or to any
18.

19.

other word used herein, that you believe is vague and
ambiguous, please provide your own definition of the term and
answer any interrogatory incorporating the term using your own
definition.
In answering the interrogatories below, wherever you make a
claim of privilege, with respect to each claim, state the
following: (i) the privilege claimed and a precise statement
of the facts upon which the claim of privilege is based. If
the claim of privilege relates to a document, then for each
such document: (i) identify the author; (ii) identify all
recipients of the documents; (iii) identify all persons who
prepared or assisted in the preparation of the document; (iv)
state the date and subject matter of the document; ({v)
describe the nature of the document (e.g., letter, memorandum,
diary, etc.); (vi) briefly state the basis for the claim of
privilege including the specific privilege being asserted; and
(vii) produce a copy of the document with those portions for
which the claim of privilege is asserted redacted.
Defendants reserve the right to file additional
interrogatories and to pursue other discovery.
INTERROGATORIES
Identify each recorded, electronic, or written document or
communication Plaintiff has obtained from any person relating
to the case or any allegation, count, cause of action, claim,

or other assertion set forth in the Complaint, and identify
the person who provided the document or communication and the
date the document or communication was obtained.

Identify all persons who possess or may possess knowledge or
information relating to the case or any allegation, count,
cause of action, claim, or other assertion set forth in the
Complaint, including, but not limited to, all present and
former employees and coworkers, and provide a detailed
description of the knowledge or information each individual
possesses or may possess and the basis of that knowledge.
Identify all written, electronic or recorded documents or
communication, and the existence, custodian, location, and a
general description thereof, which Plaintiff possesses related
to the case or any allegation, count, cause of action, claim,
computation of damages or other assertion set forth in the
Complaint.

Identify all work-related and personal “computers,” and
“electronic devices” and the present location of each device,
along with its respective internet service providers and
account numbers, and all social media accounts, networking
sites, electronic applications, and e-mail accounts on which
Plaintiff interacted or otherwise viewed or used from January
2018 through December 2019, including, but not limited to,
Facebook, LinkedIn, Instagram, Twitter, Reddit, 4chan,
Snapchat, Imgur, YouTube, Foursquare, Tumblr, Indeed,

Glassdoor, Beyond, Ladders, and any public forum or chatroom,
and each respective account’s usernames, profiles, associated
e-mail addresses, and other identifiers, as applicable.
Identify all bank accounts, credit card accounts, and debit
card accounts that belonged to Plaintiff or that he otherwise
used during the Relevant Time Period, along with the financial
institution associated with each account and its respective
account numbers.

With respect to Plaintiff’s claims for damages, state the
amount of damages claimed for each category of damage alleged;
identify and provide a detailed computation for each and every
category of damage alleged; a detailed explanation of damages
for the calculation of each dollar amount for each category of
damage alleged; and the method of calculation of damages for
each category of damage alleged.

State whether any investigation, whether formal or informal,
was conducted by Plaintiff or on Plaintiff’s behalf relating
to any claims or assertions in the Complaint, and if so, for
each investigation, state the reasons for the investigation;
the dates of investigation; all individuals and entities
involved or identified; and identify any documents or
communication generated as a result of the investigation.
Apart from the instant lawsuit, state whether Plaintiff has
ever filed a lawsuit in which Plaintiff alleged any wage-and-
hour or other employment-related action of any kind, and if

so, for each lawsuit, state the action(s) alleged; the date of
10.

ll.

12.

filing; the court in which the lawsuit was filed; all parties
involved or identified; the allegations asserted; the current
status of the lawsuit; and identify all documents or
communication that relate to or support the allegations
asserted.

State whether Plaintiff contends that Defendants made any
declarations against interest and/or admissions regarding any
claims or allegations asserted in the Complaint, and if so,
for each declaration against interest or admission, state the
substance of each; time and location of each; identify the
person or entity making each; and identify all individuals
present when each declaration against interest and/or
admission was made.

Identify each and every person who has knowledge in any way
related to plaintiff’s claim that “from approximately March
2018 until on or about September 2019 Plaintiff Quituisaca
worked from approximately 5:30 a.m. until on or about 6:30
p.m., Mondays through Fridays (typically 65 hours per week)”
as alleged in paragraph 43 of the Complaint.

Identify each and every person who has knowledge in any way
related to plaintiff's claim that “on a number cf occasions,
Defendants required Plaintiff Quituisaca to sign a document,
the contents of which he was not allowed to review in detail”
as alleged in paragraph 50 of the Complaint.

Identify each and every person who has knowledge in any way
13.

14.

15.

16,

17.

related to plaintiff's claim that the defendants “habitually
required Plaintiff Quituisaca to work additional hours beyond
his regular shifts but did not provide him with any additional
compensation” as alleged in paragraph 56 of the Complaint.
Identify each and every person who has knowledge in any way
related to plaintiff's claim that the defendants “willfully
disregarded and purposefully evaded record keeping
requirements of the FLSA and NYLL by failing to maintain
accurate and complete timesheets and payroll records” as
alleged in paragraph 58 of the Complaint.

Identify each and every person who has knowledge in any way
related to plaintiff’s claim that the defendants “engaged in
their unlawful conduct pursuant to a corporate policy of
minimizing labor costs and denying employees compensation by
knowingly violating the FLSA and NYLL” as alleged in paragraph
6¢2 of the Complaint.

Identify each and every person who has knowledge in any way
related to plaintiff’s claim that the defendants’ “unlawful
conduct was intentional, willful, in bad faith, and caused
Significant damages to Plaintiff Quituisaca and other
similarly situated former workers” as alleged in paragraph 63
of the Complaint.

Identify the other “similarly situated former workers”
referred to in paragraph 63 of the Complaint.

Identify each and every person who has knowledge in any way
18.

19.

20.

related to plaintiff’s claim that the defendants “failed to
provide Plaintiff Quituisaca and other employees with accurate
wage statements at the time of their payment of wages” as
alleged in paragraph 64 of the Complaint.

Identify each and every person who has knowledge in any way
related to plaintiff’s claim that defendants failed to provide
plaintiff Quituisaca and other employees “at the time of
hiring and on or before February 1 of each subsequent year, a
statement in English and the employees' primary language,
containing: the rate or rates of pay and basis thereof...” as
alleged in paragraph 65 of the Complaint.

Identify each and every person referred to or has knowledge of
or plaintiff and other members of the FSLA Class being subject
to defendants’ “common practices, policies, programs,

procedures, protocols and plans including willfully failing

and refusing to pay them the required overtime pay at a one

and one-half their regular rates for work in excess of forty
(40) hours per workweek under the FLSA and willfully failing
to keep records under the FLSA” as alleged in paragraph 67 of
the Complaint.

Identify each and every person who knowledge in any way
related to plaintiff’s claim that defendants “failed to pay
plaintiff (and the FLSA Class members) overtime compensation
at a rate of one and one-half times the regular rate of pay

for each hour worked in excess of forty hours in a work week”
21.

22.

as alleged in paragraphs 73 and 77 of the Complaint.
Identify each and every person who knowledge in any way
related to plaintiff’s claim that defendants “failed to
provide Plaintiff Quituisaca with a written notice, in English
and in Spanish (Plaintiff Quituisaca's primary language),
containing: the rate or rates of pay and basis thereof,
whether paid by the hour, shift, day, week, salary, piece,
commission, or other; allowances, if any, claimed as part of
the minimum wage, including tip, meal, or lodging allowances;
the regular pay day designated by the employer; the name of
the employer; any “doing business as” names used by the
employer; the physical address of the employer's main office
or principal place of business, and a mailing address if
different; and the telephone number of the employer, as
required by NYLL §195(1)” as alleged in paragraph 81 of the
Complaint.

Identify each and every person who knowledge in any way
related to plaintiff’s claim that defendants “failed to
provide Plaintiff Quituisaca with a written notice, in English
and in Spanish (Plaintiff Quituisaca's primary language),
containing: the rate or rates of pay and basis thereof,
whether paid by the hour, shift, day, week, salary, piece,
commission, or other; allowances, if any, claimed as part of
the minimum wage, including tip, meal, or lodging allowances;

the regular pay day’ designated by the employer; the name of
the employer; any “doing business as” names used by the
employer; the physical address of the employer's main office
or principal place of business, and a mailing address if
different; and the telephone number of the employer, as

required by NYLL §195(1)”% as alleged in paragraph 84 of the

 

Complaint.

23. Identify each and every person who knowledge in any way
related to plaintiff’s claim that defendants “did not pay
Plaintiff Quituisaca on a regular weekly basis, in violation
of NYLL §191” as alleged in paragraph 87 of the Complaint.

24. Identify all persons whom Plaintiff expects to call or utilize
as a lay or expert witness at any time during this litigation,
and describe the subject matter about which each such witness
is expected to testify.

25. Identify all persons, documents, and communications relied
upon in the answering of these Interrogatories.

Dated: Westchester, New York

 
     
    

April 1, 2021

PILLINGE TARALLO, LLP

By:

   
 
  

C, LIN

{
Attorneys for Défendants

or the Firm

Nations Roof East, LLC (d/b/a Nations
Roof East LLC), Nations Roof of New York,
LLC. (d/b/a Nations Roof East LLC),
Patricia Donohue and Michael Johannes
555 Taxter Road, 5° Floor

Elmsford, New York 10523

(914) 703-6300

Our File No. NATR-00102/MHP
TO:

MICHAEL FAILLACE & ASSOCIATES, P.C.

Attorney for Plaintiff

Digno Quituisaca Tapia, individually and on behaif of others
Similarly situated

110 East 59** Street, Floor 32

New York, New York 10022

(212) 317-1200

CERTIFICATE OF SERVICE

   
 

foregoing Defendant's

I hereby certify that a copy of
tléd by first class mail,

First Set of Interrogatories was m
postage prepaid this April 1,
indicated on the service list be

ft
RC he LLINGER
or the Firm

SERVICE LIST

  
 
 

 

MICHAEL FAILLACE & ASSOCIATES, P.C.

Attorney for Plaintiff

Digno Quituisaca Tapia, individually and on behalf of others
Similarly situated

110 Bast 59° Street, Floor 32

New York, New York 10022

{212} 317-1200
